Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of Driver Passport Inc. (the "Company") on Form 10-QSB for the quarter endingJune 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Randy Brown, Chief Executive Officer and Chief Financial Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. A signed original of this written statement required by Section 906, another document authenticating, acknowledging or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to the Company. and will be retained by the Company. and furnished to the Securities and Exchange Commission or its staff upon request. DRIVER PASSPORT, INC. Date: July 27, 2007 By: /s/ Randy Brown Name: Randy Brown Title: Chief Executive Officer, Chief Financial Officer
